ORDER
The motion of Massachusetts attorneys Edward Swartz, James Swartz, and Rafael P. McLaughlin for admission pro hac vice to represent William R. Cinquini, III and Trudy White in an action to be commenced in the Superior Court was considered by this Court in conference on October 17, 2001. While we are inclined to grant the motion, we observe that Supreme Court Article II, Rule 9, as supplemented by this Court’s Provisional Order No. 19, requires each attorney seeking pro hac vice admission in a case to file with this Court a separate petition for such admission and to pay a separate filing fee therefor. Accordingly, upon consideration of the present motion, we hereby grant the motion as to petitioner Edward Swartz, and we direct that petitioners James Swartz and Rafael P. McLaughlin file their own separate petitions for pro hac vice admission. Upon the filing of such petitions, the motions for pro hac vice admission will be deemed granted in accordance with this Order.